DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/03/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  There is no statement of relevance for the NPL document.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberthur (US# 4174867).
Oberthur disclose all the limitations of the instant claim including; a first braking control 7 mountable on the vehicle for control by a driver, the first braking control pressurizing brake fluid;  a second braking control 10 mountable on the vehicle for separate control by the driver, the second braking control pressurizing brake fluid, a brake 11 on a first wheel of the vehicle being in fluid communication with brake fluid pressurized by the second braking control 10, so the brake on the first wheel is solely controlled by the second braking control 10; a control valve mounted in the vehicle, the control valve comprising: a valve body 1 mounted on the vehicle;  a first input port 2 in the valve body, the first input port receiving brake fluid pressurized by the first braking control 7;  a second input port 3 in the valve body, the second input port receiving brake fluid pressurized by the second braking control 10;  and a first output port 6 in the valve body, the first output port output being in fluid communication with a brake 9 on a second wheel of the vehicle longitudinally spaced on the vehicle from the first wheel, wherein the first output port 6 can be pressurized solely through pressurization from the first braking control 7, can alternatively be pressurized through pressurization from both the first 7 and second 10 braking controls (col. 4, lines 33-48), wherein the first output port 6 is in a completely separate circuit than the second input port 3 such that brake fluid received in the second input port is never output through the first output port. 
Regarding claim 15, the control valve further comprises: a first brake fluid cavity 15 defined in the valve body;  a first piston 13 which is longitudinally moveable within the first brake fluid cavity, with brake fluid through the first input port 2 being in fluid communication with a first area 28 of the first piston;  a second brake fluid cavity 26 defined in the valve body;  and a second piston 19 which is longitudinally moveable within the second brake fluid cavity, with brake fluid through the second input port 3 being in fluid communication with a first area 25 of the second piston, the second piston being linked to the first piston (via 17/21/22/23). 
	Regarding claim 20, the brake fluid pressurized by the first braking control 7 is completely separated from the brake fluid pressurized by the second braking control 10.  Col. 4, lines 43-48.

Claim(s) 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US# 5501511).
Wagner disclose all the limitations of the instant claim including; a first braking control 14 mountable on the vehicle for control by a driver, the first braking control pressurizing brake fluid;  a second braking control 15 mountable on the vehicle for separate control by the driver, the second braking control pressurizing brake fluid, a brake 2 on a first wheel 21 of the vehicle being in fluid communication with brake fluid pressurized by the second braking control 15, so the brake on the first wheel is solely controlled by the second braking control 15; a control valve 5 mounted in the vehicle, the control valve comprising: a valve body 30 mounted on the vehicle;  a first input port 31 in the valve body, the first input port receiving brake fluid pressurized by the first braking control 14;  a second input port 32 in the valve body, the second input port receiving brake fluid pressurized by the second braking control 15;  and a first output port 33 in the valve body, the first output port output 33 being in fluid communication with a brake 1 on a second wheel 18 of the vehicle longitudinally spaced on the vehicle (figure 3) from the first wheel 21, wherein the first output port 33 can be pressurized solely through pressurization from the first braking control 14 (col. 4, lines 10-17), can alternatively be pressurized through pressurization from both the first 14 and second 15 braking controls (note simultaneous operation would affect the brake pressure until valve 10, which is spring biased upon, is closed), wherein the first output port 33 is in a completely separate circuit than the second input port 32 such that brake fluid received in the second input port is never output through the first output port. 
Regarding claim 18, the first wheel 21 is a rear wheel of the vehicle and the second wheel 18 is a front wheel of the vehicle.
Regarding claim 19, the first braking control is a hand brake lever 14 and the second braking control is a foot brake lever 15.
	Regarding claim 20, the brake fluid pressurized by the first braking control 14 is completely separated from the brake fluid pressurized by the second braking control 15.  Col. 2, lines 1-14.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 and 15-16 of U.S. Patent No. 10814847. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious combinations of the patent claims with the obvious addition of the wheels being longitudinally spaced.  It is noted that the wheels of a vehicle are either lateral spaced, longitudinally spaced or both.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try from the finite number of spacing arrangements with the reasonable expectation of braking distributions corresponding to the selected arrangement.

Allowable Subject Matter
Claims 1-2 and 5-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Burgdorf US# 4004839 is the closest prior art of record to claim 1.  Burgdorf lack the bypass channel being defined in the valve body for the first brake fluid cavity, the bypass channel allowing pressurized brake fluid flow from the first input port around an edge of the first piston.   Instead, Burgdorf discloses a bypass (22, 24and perpendicular channels in 10) define in the piston 10/11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK